Citation Nr: 0910157	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO. 99-08 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for bilateral pes 
planus. 

2. Entitlement to service connection for a cervical spine 
disorder.

3. Entitlement to service connection for a lumbar spine 
disorder.

4. Entitlement to an initial evaluation in excess of 10 
percent for residuals of a cold injury to the right foot, to 
include Reynaud's phenomenon, from to March 6, 1998.

5. Entitlement to an evaluation in excess of 20 percent for 
residuals of a cold injury to the right foot, to include 
Reynaud's phenomenon, from March 6, 2004.

6. Entitlement to an initial evaluation in excess of 10 
percent for residuals of a cold injury to the left foot, to 
include Reynaud's phenomenon, from to March 6, 1998.

7. Entitlement to an evaluation in excess of 20 percent for 
residuals of a cold injury to the left foot, to include 
Reynaud's phenomenon, from March 6, 2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 until June 
1980. 

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2008 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia for a new hearing. Prior to the April 2008 
Remand, this matter was before the BVA in January 2004 and 
was remanded for additional development. Prior to the January 
2004 remand, the claims were on appeal from a December 1998 
rating decision.  The Veteran also provided testimony at a 
November 2008 hearing before the undersigned Veterans Law 
Judge.

During the pendency of his appeal, the Veteran has claimed 
that he suffers from Reynaud's phenomenon as part and parcel 
of his service-connected cold injuries to the feet.  In view 
of the 38 C.F.R. § 4.104, Diagnostic Code 7122, Note (1), 
which associates Reynaud's phenomenon with the rating of cold 
injuries, the issues have been recharacterized accordingly.

In his April 1999 substantive appeal, the Veteran raised a 
claim for an earlier effective date for his grant of service 
connection for residuals of cold injury to the feet.  
However, these matters are not before the Board because they 
have not been prepared for appellate review and have not been 
adjudicated. Accordingly, these matters are REFERRED to the 
RO for appropriate action.

The Veteran provided additional evidence without a waiver and 
effectively withdrew the waiver of the evidence submitted at 
his hearing testimony, in a November 2008 statement.  The 
Veteran has a right to have evidence considered as an initial 
matter by the RO.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).  
This evidence, however, did not pertain to establishing the 
etiology of his bilateral pes planus or indicate that the 
Veteran had anything more severe than mild pes planus.  As 
such, the Board finds that under the circumstances of this 
case, the additional evidence is not pertinent to the claim 
for service connection for bilateral pes planus, and no 
initial RO review is necessary in regards to that claim.

In a January 2009 statement, the Veteran indicated that he 
had voided his representation by the Disabled American 
Veterans and that they would no longer be involved with his 
claim. 

The issues of service connection for cervical and lumbar 
spine disorders and rating evaluations for residuals of cold 
injury to the feet are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's bilateral pes planus was incurred in, or aggravated 
by, his active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral pes planus, including as due to aggravation by 
service, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the Veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.   Additionally, VCAA 
compliant notice was provided in April 2001 and January 2004.  
The letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The claim was also subsequently 
readjudicated by Supplemental Statements of the Case curing 
any timing defect. 

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of the claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  

With respect to the Dingess requirements, in July 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard the Board notes that the RO has obtained VA 
outpatient treatment records and identified private medical 
records.  The Veteran has submitted private medical records 
and statements.  He was also provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The Board further notes that 
various VA medical examinations were provided regarding the 
Veteran's feet.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 3- 
2003. A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306. The General Counsel concluded that 38 U.S.C.A. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation in order to rebut the presumption of sound 
condition. See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Merits of the Claim
 
The Veteran contends that he currently suffers from severe 
bilateral pes planus that was incurred in, or aggravated by, 
active duty service.

The Veteran's service treatment records (STRs) include a 
December 1975 entrance examination stating that the he had, 
pes planus with no evidence of disease.  Therefore, the Board 
finds that the presumption of sound condition has been 
rebutted with respect to the presence, however slight degree, 
of bilateral pes planus at the time he was accepted into 
service.  38 U.S.C.A. § 1111.

His service treatment records indicate numerous records of 
treatment for pes planus.  A January 1978 service treatment 
record indicated that the Veteran had moderate pes planus and 
was prescribed the use of arch supports, as did a February 
1978 record.  An April 1978 record noted that he was put on 
physical profile due to his pes planus, though he was found 
medically qualified for duty with limitations.  An August 
1978 bilateral foot x-ray found no significant articular or 
soft tissue abnormality. He was found to be medically 
qualified for duty with permanent limitations in October 
1978, due to his cold injury to the feet. His May 1980 
examination, prior to separation, only noted that he had cold 
injuries to his feet. At that time, the examiner also noted 
that the Veteran had received treatment for fallen arches. 

The record is silent as to any additional treatment for 
bilateral pes planus for years following service, until a 
private October 1996 medical record by C.D.W., which reported 
that the Veteran complained of bilateral foot pain that had 
been intermittent for years from when he was in the military. 
Objectively, the examiner found no evidence of any injuries 
and mild flat feet. The examiner assessed bilateral foot 
pain, possibly plantar fasciitis. 

A July 1998 private medical record by D.N.H., D.P.M., found 
the Veteran to have severe, bilateral plantar fasciitis and 
flat foot. An October 2000 VA examination found him to have 
mild flat feet, bilaterally. A February 2004 VA examination 
found no evidence of significant pes planus. 

The record thus does not indicate that the Veteran has 
currently anything more than asymptomatic pes planus.  As he 
was found to have essentially asymptomatic pes planus upon 
his entrance into service, there is no indication that his 
pes planus was so aggravated in service that it is now more 
severe than when he entered service.  Although the service 
treatment records indicated that the Veteran developed at 
least moderate pes planus during service, such changes appear 
to have been merely an acute and transitory exacerbation, as 
subsequent records do not indicate any permanent changes to a 
more severe level of pes planus.  Although his subsequent VA 
examinations do indicate several significant foot ailments 
other than mild or asymptomatic pes planus, such findings are 
encompassed by the separately service-connected and evaluated 
cold injury to the feet.  

In sum, as the evidence shows that the veteran's pre-existing 
bilateral pes planus did not worsen during or as a result of 
service, service connection therefor is not warranted.  
Indeed, as the medical evidence demonstrates that veteran's 
bilateral pes planus is not shown currently to be worse than 
it was upon entry into service, there is clear and 
unmistakable evidence that such pre-existing condition was 
not aggravated by service.

The Board has considered the veteran's contentions that he 
currently suffers from severe pes planus and that such 
disorder was incurred in or aggravated by service.  However, 
while the Veteran can provide testimony as to his own 
experiences and observations, the factual question of if the 
Veteran's disorder can be attributed to his in-service 
experiences and injuries is a medical question, requiring a 
medical expert.  The Veteran is not competent to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  38 C.F.R. § 3.159.  The Veteran does not have the 
requisite special medical knowledge necessary for such 
opinion evidence.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for 
service connection for bilateral pes planus, including as due 
to aggravation by service, is denied. 


ORDER

Service connection for bilateral pes planus, including as due 
to aggravation by service, is denied.


REMAND

The Veteran contends that he has a cervical spine disorder 
and a lumbar spine disorder due to service. He also contends 
that he should be granted 30 percent evaluations for his 
residuals of cold injury to the feet. 

In a November 2008 statement, the Veteran reported that he 
was not waiving any evidence submitted during his November 
2008 Board hearing and essentially rescinded his November 
2008 waiver of RO consideration of his new evidence. 
Additionally, he has submitted new evidence following his 
hearing for consideration. This evidence was received without 
a waiver of the Veteran's right to have the evidence 
considered as an initial matter by the RO and the Veteran's 
actions indicate that he does not wish to waive any 
consideration of his newly submitted evidence.  The evidence 
is significant in amount and it has been determined by the 
Board that such evidence appears to be pertinent to his 
claims for rating his cold injury to his feet and his service 
connection claims regarding the cervical and lumbar spine.  
Therefore, this additional evidence must be considered by the 
RO before further appellate review may be undertaken. See 38 
C.F.R. §§ 19.31, 19.37, 20.1304 (c)(2008). 

The Veteran has also reported that there is additional 
evidence identified by him has not been associated with the 
claims file. The Veteran reported, in a November 2005 
statement, that he was treated by the VA hospital in 
Cincinnati, but that those records had not been associated 
with the claims file.  During his November 2008 hearing 
testimony, he reported that he received treatment there after 
his discharge from service.  He also reported that his VA 
hospital records from Atlanta or Decatur appeared incomplete. 
He has specifically asserted that these records are relevant 
to determining whether he has a cervical or low back disorder 
due to service.  A review of the record indicates that VA 
medical center (VAMC) records from Cincinnati and VAMC 
records from prior to November 2005 have not been associated 
with the claims file.  If these records exist, they should be 
associated with the claims file. 

In specific regard to the Veteran's claim of entitlement to 
an evaluation in excess of 20 percent for each foot (as 
residuals of cold injuries), from March 6, 2004, the Veteran 
has not been afforded a VA examination since February 2004.  
Additionally, new medical records should be available for 
review to determine the symptomatology associated with the 
Veteran's disorders over a significant period of time.  As 
such, the Board finds that a remand is in order in the this 
matter to afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his bilateral foot disability. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall attempt to obtain 
the Veteran's applicable VA medical 
records from the VAMC in Cincinnati and 
any records from the VAMC in Atlanta 
and/or Decatur not already associated 
with the claims file.  The RO/AMC may 
seek clarification from the veteran 
concerning dates or time-frames for 
which the veteran believes such records 
are incomplete.

2. Once the outstanding VA medical 
records, if any, have been associated 
with the claims file, the RO/AMC shall 
readjudicate the following claims:  a) 
Entitlement to service connection for a 
cervical spine disorder; and b) 
entitlement to service connection for a 
lumbar spine disorder.  In so doing, 
the RO/AMC may undertake whatever 
development is deemed necessary, 
including the scheduling of a VA 
examination(s).   

3.  The RO shall, after completion of 
the development described in paragraph 
number one of this remand, arrange for 
the Veteran to undergo a VA examination 
to determine the current severity of 
his service connected residuals of cold 
injury to the feet.  

The examiner's findings should include 
a discussion of all symptoms found to 
be due to his residuals of cold injury 
to the feet.  The examiner should also 
specifically discuss any arthralgias or 
other pain, numbness, cold sensitivity, 
tissue loss, nail abnormalities, color 
changes, Raynaud's phenomenon, 
sensation impairment, hyperhidrosis, 
and x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).  

If possible, the examiner should also 
consider any additional functional loss 
on use due to pain on motion or due to 
flare-ups and any marked interference 
with employment due to his 
disabilities.

A clear rationale for all opinions 
should be provided, along with a 
discussion of the facts and medical 
principles.  The claims file must be 
made available to the examiner for 
review in connection with the 
examination.

4.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence. If the benefit 
sought is not granted, the Veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).







 Department of Veterans Affairs


